Warner, Chief Justice.
This was a motion to set aside a judgment against a garnishee who had failed to answer. The motion to set aside the judgment was made during the same term of the Court at which it was rendered. The Court, after hearing and considering the evidence in support of the motion to set aside the judgment, passed an order setting it aside, and the plaintiff excepted. The general rule undoubtedly is, that the Courts will not set aside a judgment against a garnishee who fails to answer, unless some good and satisfactory reason be shown therefor, to be judged of by the Court. In looking through the evidence in the record in this case, it is quite evident that the garnishee acted under a mistake as to his legal duty, and not in bad faith, and as his showing was satisfactory to the *577Court which heard it, and the motion to set aside having been made during the term of the Court at which the judgment was rendered, we cannot say that the Court so abused its discretion in setting aside the judgment as will authorize this Court to control it, the more especially when it appears from the record that the plaintiff obtained a judgment against the garnishee for $300 00, when he had only $50 00 in his hands belonging to the defendant.
Let the judgment of the Court below be affirmed.